Title: To Benjamin Franklin from John Barry, 31 January 1782
From: Barry, John
To: Franklin, Benjamin


Sir
LOrient Jany. 31st. 1782
I had the honor to Receive your favor of the 24 Inst. and am much surprized the Marquis did not wait on your Excellency before as he assured me he should the day after he got to Paris, in particular as [he] knew the Situation of my Ship, there being a Number of Americans here on board Neutral Vessels and we Cannot get them out without an Order from Court, in short I find it verry hard to get them out of French Vessels, much more getting French Sailors, as the Marquis Promis’d—
With Respect to taking public Goods I have no Orders on that head, but as a public Officer, I think it my Duty to serve my Country in that or any other way— I make no doubt but there will be fast sailing Vessels here bound to Philadelphia—should that be the Case, and public Goods put on board them, I shall give them as safe a Convoy as possible— My Orders being to sail the first of March, 1 could wish not to be detain’d after that time—by your dispatches or any Goods which may be put on board—
I have the Honor Sir to be Your Excellencys Mt. Obt. Huml Servt—
John Barry
His Excellency— Benja. Franklin Esqr.
 
Addressed: His / Excellency Benja. Franklin Esqr. / Pelinepotentiary at the Court / of Versailes— / for the United States / Passey
Notation: Barry Capt. L’Orient 31. Janr. 1782.
